UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 7, 2011 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. As described under Item 5.07 of this Current Report on Form 8-K, at the Annual Meeting of Stockholders (“Annual Meeting”) of NeuLion, Inc. (the “Company”) held on June 7, 2011, the stockholders of the Company approved a proposed amendment (the “Amendment”) to Article Fifth, Section (B)(7)(i) of the Company’s Certificate of Incorporation, as amended, to provide for the redemption payment of any of the Class 3 Preference Shares to be made in US dollars. The Amendment is described in detail in the Company’s definitive proxy statement filed on April 29, 2011 with the Securities and Exchange Commission on Schedule 14A in connection with the Annual Meeting. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the full text of the Certificate of Amendment to the Company’s Certificate of Incorporation, as amended (“Certificate of Amendment”), which is filed as Exhibit 3.1 to this Current Report on Form 8-K and incorporated herein by reference. The Company filed the Certificate of Amendment with the Secretary of State of the State of Delaware on June 7, 2011. Item 5.07Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting on Tuesday, June 7, 2011.Summarized below are final results of the matters voted on at the Annual Meeting: Matters Voted On For Against Abstain Non Votes Election of eight directors of the Company John R. Anderson Gabriel A. Battista Shirley Strum Kenny 48,008,965 David Kronfeld Nancy Li G. Scott Paterson Roy E. Reichbach Charles B. Wang 49,472,056 To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accountants for the fiscal year ending December 31, 0 To approve the amendment of the Company’s Certificate of Incorporation to provide for the redemption payment of any of the Company’s Class 3 Preference Shares to be made in US dollars 0 To approve the unallocated options to acquire shares of the Company’s common stock under the Company’s Second
